DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Status of the Claims
	Claims 1 and 7-13 were previously pending.  No claims were amended or cancelled.  Claim 14 is newly added.  Accordingly, claims 1 and 7-14 remain pending in the application and are currently under examination.

Abstract
The abstract of the disclosure is objected to because “aglidant” is misspelled a line 6 of said abstract.  It is suggested that “aglidant” is replaced with “a glidant”.  Correction is requested.  See MPEP § 608.01(b).


Specification
The disclosure is objected to because of the following informalities: 
There appears to be grammatical errors at lines 8-18 of page 5 of the instant specification.  It is suggested that the periods are replaced with commas.  It is also noted that several words are capitalized that should be lower case such as trimebutine maleate, lactose, croscarmellose and cellulose at lines 12, 20 and 24 of page 10.  It is suggested that the specification is reviewed carefully to correct any mistakenly capitalized words.
Appropriate correction is requested.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  said claims recite “(a)” and “(b)” method steps as well as “a)”, “b)” and “c)” conditions.  In order to improve the clarity of the claim, it is respectfully suggested that the “a)”, “b)” and “c)” conditions are replaced with Roman numerals, e.g., “i)”, “ii)” and “iii)”.  
Claim 9 is objected to because of the following informalities: the word “Microcrystalline” in the 2nd line of the claim should be lower case.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation, “the pharmaceutical composition consists of: 
200 mg trimebutine maleate, 
75 mg simethicone; 
450 U/gal α-D-galactosidase; and 
pharmaceutically acceptable excipients comprising a binding agent, a diluting agent, an absorbing agent, a disintegrating agent, a lubricating agent and a gliding agent” (emphasis added).  The claim is indefinite because of the use of closed language followed by open language.  MPEP 2111.03 states that the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim and that there is an “exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements”. MPEP 2111.03 also states that “comprising” does not exclude additional, unrecited elements.  In this instance, the open clause is inconsistent with the preceding closed clause and thus, the metes and bounds of the claim cannot be determined because the “consisting of” language requires excluding unrecited elements yet the “comprising” language allows for unrecited elements. It is not clear what can or cannot be included in the claim. For art purposes, the examiner is interpreting the claim to include the recited active agents, the recited excipients, and to allow for additional unrecited excipients.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

	Claims 1 and 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Esquea et al. (US 2008/0038336 Al, Feb. 14, 2008, hereafter as “Esquea”) in view of Reaume et al. (US 2007/0105878 Al, May 10, 2007, hereafter as “Reaume”), Sims et al. (WO 95/01803 Al, Jan. 19, 1995, hereafter as "Sims") and Wyrobnik (DE 10 2005 049 649 Al, Apr. 19, 2007, Machine translation, hereafter as “Wyrobnik”), and as evidenced by Longstreth et al. ("Functional Bowl Disorders”, Gastroenterology 2006; 130: 1480-1491, hereafter as “Longstreth”) and Jones (“The effect of glidant addition on the flowability of bulk particulate solids”, J. Soc. Cosmet. Chem. 1970, 21: 483-500, hereafter as “Jones”).
	The instant claims are drawn to a method of treating recurring abdominal discomfort or pain in a patient comprising 1) identifying a patient having recurring abdominal discomfort or pain for at least three days per month for the last three months, wherein the recurring abdominal discomfort or pain is associated with two or more of the following conditions in the patient: a) improvement with defecation, b) onset associated with a change in the frequency of bowel movements, and c) onset associated with a change in the appearance of stool, and wherein the discomfort is a disagreeable sensation not described as pain, and 2) administering to the patient a pharmaceutical composition in an amount effective for treating the recurring abdominal discomfort or pain in the patient, wherein the pharmaceutical composition consists of 200 mg trimebutine maleate, 75 mg simethicone, 450 U/gal α-D-galactosidase, and pharmaceutically acceptable excipients, and wherein the abdominal discomfort or pain in the patient is reduced.
claim 1, Esquea teaches a solid pharmaceutical composition comprising at least a regulation agent of intestinal motility, preferably trimebutine maleate, at least one antiflatulent, preferably simethicone, and excipients including at least a flowability promoter, one or more lubricant, at least an extender/diluent, at least a disintegrant, and at least a binder for the treatment of functional bowel disorders such as irritable bowel syndrome (IBS) (abstract; [0002] and [0008]; Examples). Esquea further teaches oral dosage forms including tablets, coated tablets and capsules ([0038]). Esquea also teaches methods for treating lower gastrointestinal (GI) disorders/ functional bowel disorders (e.g., IBS), more particularly for alleviating symptoms associated with such disorders, the method comprising administering said pharmaceutical composition, wherein said symptoms include abdominal discomfort and pain ([0002], [0007], [0009], [0011], [0013], [0014], [0025] and [0060]). Esquea teaches including trimebutine in amounts of about 100 to 300 mg and exhibits a particular formulation comprising 200 mg of trimebutine ([0037]; Example 3).  
	Regarding the limitation “wherein the abdominal discomfort or pain the patient is reduced”, Esquea also teaches that administration of simethicone is used as an adjunct in the symptomatic treatment of flatulence, functional gastric bloating, and postoperative gas pains and effectively relieves the pain and pressure commonly associated with the presence of gas in the GI tract ([0031]).  Esquea further teaches the trimebutine is known in the art to be effective in the treatment/reduction of abdominal pain ([0013]).
	Esquea is silent to α-D-galactosidase.
	Reaume teaches known drugs that are useful in treating IBS including α-D-galactosidase and simethicone (paragraph [0130]).
e.g., trimebutine) and optionally, simethicone or α-D-galactosidase (abstract; page 3, line 23). Sims particularly teaches simethicone and α-D-galactosidase are known as being effective in the relief of flatulence (abstract).
	Esquea, Reaume and Sims are all drawn to compositions for the use of treating GI disorders/relieving GI discomfort, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include α-D-galactosidase into the invention of Esquea with a reasonable expectation of success. A skilled artisan would have been motivated to do so because Reaume teaches α-D-galactosidase and simethicone are both effective in treating IBS and Sims teaches that α-D-galactosidase and simethicone can be administered in combination with trimebutine and are both known as being effective in the relief of flatulence (abstract). Reaume and Sims effectively teach that simethicone and α-D-galactosidase are therapeutic equivalents.  MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  Accordingly, a skilled artisan would have reasonably expected a composition comprising trimebutine maleate, simethicone and α-D-galactosidase that effectively treats GI disorders including IBS and symptoms thereof including abdominal discomfort and pain.
	The references do not explicitly recite, “identifying a patient having recurring abdominal discomfort or pain for at least three days per month of the last three months, wherein the recurring abdominal discomfort or pain in the patient is associated with two or more of the 
	However, as discussed above, the references teach that each ingredient is taught to treat IBS.  IBS is defined as “a functional bowel disorder in which abdominal pain or discomfort is associated with defecation or a change in bowel habit, and with features of disordered defecation” as evidenced by Longstreth (page 1480). The diagnostic criteria for IBS includes “recurrent abdominal pain or discomfort at least 3 days per month in the last 3 months associated with 2 or more of the following: 1) improvement with defecation, 2) onset associated with a change in frequency of stool and 3) onset associated with a change in form (appearance) of stool” as evidenced by Longstreth (page 1481). Therefore, the treating of IBS necessarily includes the diagnosing or identifying a patient having IBS. Said treating IBS also includes treating the symptoms thereof. Thus, the references also read on the symptomatic criteria that a practitioner would use to identify and diagnose IBS prior to the treatment thereof.
	Regarding the limitation, “75 mg of simethicone”, the references are silent to a particular embodiment comprising said amount; however, Esquea generally teaches including simethicone in amounts of about 20 mg to 125 mg ([0033]). MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to 
	Regarding the limitation, “450 U/gal α-D-galactosidase”, the references are silent to said particular amount.  However, Wyrobnik teaches compositions comprising α-galactosidase for the purpose of relieving GI discomfort due to gas/bloating/flatulence (abstract; pages 3-4). Wyrobnik also teaches suitable amounts of α-galactosidase being 50-100,000 GalU, preferably 100 to 50,000 GalU, particularly preferably from 100 to 5,000 GalU per dosage unit (page 9).  
	Esquea, Reaume, Sims and Wyrobnik are all drawn to compositions for the use of treating GI disorders/relieving GI discomfort, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include α-D-galactosidase in an amount of 450 U/gal of with a reasonable expectation of success because Wyrobnik teaches a general range, which includes the claimed amount, to be effective relieving GI discomfort due to gas/bloating/flatulence and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05). A skilled artisan would have been motivated to optimize the amount of α-D-galactosidase because it is the normal desire of scientists or artisans to improve upon what is already generally known and determine the optimum values in a disclosed range.

	Regarding instant claim 7, Esquea teaches a pharmaceutical composition containing the particular pharmaceutical excipients, a flowability promoter, a lubricant, a diluent, a disintegrant and a binder (abstract).  It is understood in the art that a glidant is also known as a flowability promoter as evidenced by Jones (page 483).  While Esquea doesn't explicitly teach the term see also instant claims 8-11 and 13).  Thus, in light of the specification’s teachings, the inclusion of a particular excipient such as colloidal silicon dioxide would meet both limitations of “an absorbing agent” and “a gliding agent”.  While Esquea does not explicitly teach the combination of excipients consisting of a binding agent, a diluting agent, an absorbing agent, a disintegrating agent, a lubricating agent and gliding agent, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine said excipients with a reasonable expectation of success because Esquea teaches that said excipients are suitable for the intended purpose of formulations comprising trimebutine maleate and simethicone for treating GI disorders (MPEP 2144.07).  

	Regarding instant claim 8, Esquea teaches the particular binding agents, corn starch, and methylcellulose ([0043] and [0054]).  While Esquea does not teach a particular embodiment comprising said particular binding agents, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particular excipients, corn starch or methylcellulose with a reasonable expectation of success because Esquea teaches that said excipients are suitable for the intended purpose of incorporation into a pharmaceutical composition comprising trimebutine maleate and simethicone for the treatment of GI disorders 

	Regarding instant claim 9, Esquea teaches the particular diluents, lactose, sucrose, mannitol and microcrystalline cellulose ([0043] and [0052]). While Esquea does not teach a particular embodiment comprising said particular diluents, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particular excipients, lactose, sucrose, mannitol or microcrystalline cellulose with a reasonable expectation of success because Esquea teaches that said excipients are suitable for the intended purpose of incorporation into a pharmaceutical composition comprising trimebutine maleate and simethicone for the treatment of GI disorders (MPEP 2144.07) and it is well within the purview of a skilled artisan to select particular excipients depending on the desired result.

	Regarding instant claim 10, Esquea doesn't explicitly teach “absorbing agents”, however, Esquea does teach the particular agents, microcrystalline cellulose, colloidal silicon dioxide and dicalcium phosphate ([0040], [0043], [0050], [0052] and [0053]; Table 1) which are named as absorbing agent examples in the instant specification (Table at page 14). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particular excipients, microcrystalline cellulose, colloidal silicon dioxide or dicalcium phosphate with a reasonable expectation of success because Esquea teaches that said excipients are suitable for the intended purpose of incorporation into a pharmaceutical composition comprising trimebutine maleate and simethicone for the treatment of GI disorders (MPEP 2144.07) and it is 

	Regarding instant claim 11, Esquea teaches the particular disintegrating agents, corn starch, sodium croscarmellose and cross-linked polyvinylpyrrolidone ([0053]).  While Esquea does not teach a particular embodiment comprising said particular disintegrating agents, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particular excipients, corn starch, sodium croscarmellose or cross-linked polyvinylpyrrolidone with a reasonable expectation of success because Esquea teaches that said excipients are suitable for the intended purpose of incorporation into a pharmaceutical composition comprising trimebutine maleate and simethicone for the treatment of GI disorders (MPEP 2144.07) and it is well within the purview of a skilled artisan to select particular excipients depending on the desired result.

	Regarding instant claim 12, Esquea teaches the particular lubricating agents, talc, magnesium stearate and stearic acid ([0051]).  While Esquea does not teach a particular embodiment comprising said particular lubricating agents, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particular excipients, talc, magnesium stearate or stearic acid with a reasonable expectation of success because Esquea teaches that said excipients are suitable for the intended purpose of incorporation into a pharmaceutical composition comprising trimebutine maleate and simethicone for the treatment of GI disorders (MPEP 2144.07) and it is well within the purview of a skilled artisan to select particular excipients depending on the desired result.

	Regarding instant claim 13, Esquea teaches colloidal silicon dioxide (Table 1). While Esquea does not teach a particular embodiment consisting of the particular combination of ingredients, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particular excipient, colloidal silicon dioxide with a reasonable expectation of success because Esquea teaches that said excipient is suitable for the intended purpose of incorporation into a pharmaceutical composition comprising trimebutine maleate and simethicone for the treatment of GI disorders (MPEP 2144.07) and it is well within the purview of a skilled artisan to select particular excipients depending on the desired result.

	Regarding instant claim 14, said claim is drawn to a method of treating abdominal discomfort or pain and essentially combines the all of the elements of claims 1 and 7-13 with the additional limitation, “wherein the recurring abdominal discomfort or pain and the two or more conditions in the patient began at least six months before the identifying”.
	The references teach/suggest the elements of claims 1 and 7-13 discussed above.
	Esquea is silent to an embodiment combining the particular excipients claimed.  As explained above, Esquea teaches the particular binding agents, corn starch, and methylcellulose ([0043] and [0054]), the particular diluents, lactose, sucrose, mannitol and microcrystalline cellulose ([0043] and [0052]), the particular absorbing agents, microcrystalline cellulose, colloidal silicon dioxide and dicalcium phosphate ([0040], [0043], [0050], [0052] and [0053]; Table 1), the particular disintegrating agents, corn starch, sodium croscarmellose and cross-linked polyvinylpyrrolidone ([0053]), the particular lubricating agents, talc, magnesium stearate and stearic acid ([0051]), and the particular gliding agent, colloidal silicon dioxide (Table 1).  It 
	Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the particular excipients claimed with a reasonable expectation of success because the references teach that said excipients are suitable for the intended purpose of incorporation into a pharmaceutical composition containing trimebutine maleate, simethicone and α-D-galactosidase for the treatment of GI disorders (MPEP 2144.07) and it is well within the purview of a skilled artisan to select and combine particular well-known excipients depending on the desired result.
	Esquea, Reaume and Sims are silent to the additional limitation, “wherein the recurring abdominal discomfort or pain and the two or more conditions in the patient began at least six months before the identifying”.
	However, as discussed above, Esquea, Reaume and Sims teach that each active ingredient is taught to treat IBS.  IBS is defined as “a functional bowel disorder in which abdominal pain or discomfort is associated with defecation or a change in bowel habit, and with features of disordered defecation” as evidenced by Longstreth (page 1480). The diagnostic criteria for IBS includes “recurrent abdominal pain or discomfort at least 3 days per month in the last 3 months associated with 2 or more of the following: 1) improvement with defecation, 2) onset associated with a change in frequency of stool and 3) onset associated with a change in form (appearance) of stool” as evidenced by Longstreth (page 1481). Longstreth further teaches that the diagnostic criteria requires that symptoms began at least 6 months prior to diagnosis (page 1481).  Therefore, the diagnosing/identifying step discussed above necessarily includes the limitation, 

	Thus, the combined teachings of Esquea, Reaume, Sims and Wyrobnik render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
	Applicant argues that none of the cited references discloses, teaches or reasonably suggest the presently claimed combination of trimebutine with simethicone and α-D-galactosidase for treating abdominal discomfort or pain and accordingly, there is no reasonable expectation of success.  Applicant alleges that at most, the references may disclose a binary system created by combining two compounds out of the three, but there is no suggestion to include all three compounds in the same composition.  Remarks, page 7.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Esquea teaches methods for treating lower gastrointestinal (GI) e.g., IBS), more particularly for alleviating symptoms associated with such disorders, the method comprising administering said pharmaceutical composition, wherein said symptoms include abdominal discomfort and pain ([0002], [0007], [0009], [0011], [0013], [0014], [0025] and [0060]).  Esquea teaches a particular pharmaceutical composition comprising the active agents, trimebutine maleate and simethicone (abstract; Examples).  Esquea is silent to α-D-galactosidase.  However, Reaume teaches known drugs that are useful in treating IBS including α-D-galactosidase and simethicone (paragraph [0130]) and Sims teaches pharmaceutical formulations for the treatment of GI disorders and relief of symptoms thereof comprising an H2 antagonist, a GI motility agent (e.g., trimebutine) and optionally, simethicone or α-D-galactosidase (abstract; page 3, line 23). Sims particularly teaches simethicone and α-D-galactosidase are known as being effective in the relief of flatulence (abstract).  Thus, Reaume and Sims effectively teach that simethicone and α-D-galactosidase are therapeutic equivalents.  MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  A skilled artisan would have reasonably expected that administering a composition comprising trimebutine maleate, simethicone and α-D-galactosidase would effectively treat GI disorders including IBS and symptoms thereof including abdominal discomfort and pain.  Contrary to applicant’s assertions, the prior art provides the requisite teachings to suggest the claimed method with a reasonable expectation of success.  It is respectfully submitted that a prima facie case of obviousness has been presented.


Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617